                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TRAVIS TRUESDALE,                                 :          CIVIL ACTION
          Petitioner,                             :
                                                  :
               v.                                 :
                                                  :
DR. ROBERT MARSH, et al.,                         :          NO. 19-3920
           Respondents.                           :

                    MEMORANDUM SUR ORDER TO SHOW CAUSE

DAVID R. STRAWBRIDGE
UNITED STATES MAGISTRATE JUDGE                                               September 12, 2019

       Before the Court for Report and Recommendation is the pro se petition for the issuance

of a writ of habeas corpus pursuant to 28 U.S.C. § 2254 filed by Travis Truesdale, a state

prisoner confined at SCI-Benner in Bellefonte, Pennsylvania. Truesdale was sentenced to a term

of imprisonment of 3½ to 7 years, followed by 10 years of probation, for his conviction on

charges of robbery and aggravated indecent assault in Case No. CP-51-CR-0014556-2011.

Petitioner entered a negotiated guilty plea to these charges on July 20, 2012 in the Philadelphia

Court of Common Pleas and now seeks habeas relief on grounds relating to the lawfulness of his

plea, the alleged ineffective assistance of counsel relating to the entry of the plea, and counsel’s

failure to seek the recusal of the trial judge. As we set out below, Truesdale’s petition was not

filed within the time period set forth by the governing statute. We are filing this Memorandum

in support of our order to Petitioner to show cause why this matter should not be dismissed as

untimely.




                                                 1
I.     FACTUAL AND PROCEDURAL BACKGROUND1

       Following entry of what is characterized on the docket as a “negotiated” guilty plea on

July 20, 2012, Truesdale was convicted of robbery (taking property from another with force) and

aggravated indecent assault (without consent). Sentencing was deferred pending a sex offender

assessment. On January 4, 2013, the court sentenced Truesdale to a term of incarceration of 3½

to 7 years for the robbery conviction and a period of 10 years of probation for the indecent

assault conviction. The court specified that the robbery sentence was to be consecutive to the

third of three consecutive 10 to 20-year sentences imposed on the same day in another case, CP-

51-CR-0014665-2011. The term of probation was consecutive to the term of incarceration on

the robbery conviction. (CP Crim. Dkt. at 1-9.) Several other charges that had been filed related

to this criminal incident, which occurred on October 15, 2011, were nolle prossed at the time of

sentencing.

       Truesdale did not file any post-sentence motions nor a notice of appeal as to his

convictions in this negotiated plea case. The docket reflects, however, that he filed a PCRA

petition on March 6, 2015 that identified this conviction, as well as his other case on which he

was also sentenced on January 4, 2013, No. CP-51-CR-0014665-2011. From this point forward,

Truesdale apparently challenged both convictions in lock-step and the state courts permitted the

filings with reference to both CP numbers. As reflected on both cases’ dockets, counsel was

appointed and filed an amended petition on July 20, 2016. The PCRA Court dismissed the

petition on May 25, 2017 and counsel pursued an appeal to the Superior Court, which affirmed

on June 12, 2018. The docket and opinion in that appeal reflected that the appeal was from the


1
  In the state court dockets and opinions, Petitioner’s surname is spelled “Trusedale.” In his
habeas petition, he has used the spelling “Truesdale.” Apart from our citations to the state court
decisions or dockets, we use the spelling found in the habeas petition before us.


                                                2
PCRA Order of May 25, 2017 at both CP-51-CR-0014556-2011 and CP-51-CR-0014665-2011.

Commonwealth v. Trusedale, No. 1893 EDA 2017, 2018 WL 2929107 (Pa. Super. Ct. June 12,

2018). Petitioner sought further review, but the Pennsylvania Supreme Court denied allowance

of appeal on December 19, 2018. Commonwealth v. Trusedale, No. 310 EAL 2018.

          On May 19, 2019, Truesdale submitted his pro se § 2254 habeas petition to this Court.

The petition, which was docketed on May 24, 2019 at Civil Action No. 19-2296, identified the

challenged conviction as both of the CP cases described above.                 On June 10, 2019, the

Honorable Berle M. Schiller referred the petition to me for preparation of a Report and

Recommendation. Upon our recommendation, the Court severed the two cases, such that the

challenge to the convictions of rape, etc., at CP-51-CR-0014665-2011 remained at Civil Action

No. 19-2296, and the challenge to the unrelated conviction of robbery, etc., at CP-51-CR-

0014556-2011, was opened as a new case given No. 19-3920. Both matters are now before me

for Report and Recommendation.

          We have not yet required that an answer to either petition be filed by the Philadelphia

District Attorney. See Rule 4, Rules Governing § 2254 Habeas Petitions (contemplating initial

review by the court before ordering that an answer to the petition be filed). Before filing our

Report and making our Recommendation, however, we find it proper to give Petitioner an

opportunity to be heard on one of the specific procedural defects apparent in this present petition.


II.       DISCUSSION

          Upon our review of the petition, we observed that when asked on the form petition to

“explain why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d)[2] does not

bar [his] petition,” Truesdale responded: “N/A.” (Pet. at 17.) Unlike Petitioner, we find this

2
    That statutory provision is reprinted in full in the form petition. See Pet. at 18.


                                                     3
provision to appear quite applicable to his petition. As we set out below, we will highlight this

significant potential procedural hurdle in order that Truesdale will have an opportunity to come

forward with any facts that might support a finding that he satisfies the statute of limitations or

that he qualifies for any exception to dismissal on timeliness grounds.


       A.      Timeliness

       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), legislation that

pre-dates Petitioner’s convictions, imposed a one-year period of limitations for the filing of an

application for a writ of habeas corpus. The statute provides:

               (1) A 1-year period of limitation shall apply to an application for a
               writ of habeas corpus by a person in custody pursuant to the
               judgment of a State court. The limitation period shall run from the
               latest of B

                      (A) the date on which the judgment became final by the
               conclusion of direct review or the expiration of the time for
               seeking such review;

                      (B) the date on which the impediment to filing an
               application created by State action in violation of the Constitution
               or laws of the United States is removed, if the applicant was
               prevented from filing by such state action;

                        (C) the date on which the constitutional right asserted was
               initially recognized by the Supreme Court, if the right has been
               newly recognized by the Supreme Court and made retroactively
               applicable to cases on collateral review; or

                      (D) the date on which the factual predicate of the claim or
               claims presented could have been discovered through the exercise
               of due diligence.

               (2) The time during which a properly filed application for State
               post-conviction or other collateral review with respect to the
               pertinent judgment or claim is pending shall not be counted toward
               any period of limitation under this subsection.

28 U.S.C. § 2244(d).

                                                4
       Truesdale’s pleading does not purport to identify which subsection of (d)(1) applies to

this petition. Nothing that he has asserted with respect to the legal basis for his claims suggest

that (d)(1)(C) would apply, nor has he referred to factual predicates of his claims that were

discoverable only at some later date as to trigger (d)(1)(D). Finally, he has not described any

State action that impeded his filing this habeas petition at an earlier time as to implicate

(d)(1)(B). Therefore, it appears that the limitation period would run from the date dictated by

(d)(1)(A).

       Based upon the information provided in his petition, and as confirmed by online review

of the publicly-available state court docket sheets and opinions, Truesdale’s judgment of

conviction became final upon the expiration of the time to file a notice of appeal from sentencing

on the robbery and indecent assault counts. That is, his conviction became final 30 days after

January 4, 2013, or on February 3, 2013. The AEDPA limitations period began to run from that

date. The limitations period expired on February 3, 2014. His PCRA petition docketed on

March 6, 2015 would have had no tolling effect on the AEDPA limitations period as to the

robbery and indecent assault conviction. The § 2254 petition came more than five years too late

to satisfy the requirements of 28 U.S.C. § 2244(d).

       Given these calculations, Truesdale’s petition challenging the No. 14556-2011 conviction

for robbery and indecent assault would be subject to dismissal for noncompliance with § 2244(d)

absent a valid claim that concerns of equity require that the limitations period be tolled. The

United States Supreme Court recognizes that the AEDPA statute of limitations is subject

to   equitable   tolling   but   that   such   tolling   is   appropriate only where extraordinary

circumstances prevented the petitioner from filing his § 2254 petition on time and where the

petitioner diligently pursued his rights. Holland v. Florida, 560 U.S. 631, 645-49 (2010).

                                                  5
Alternatively, the untimeliness of a habeas petition may be excused if the petitioner has made a

showing of actual innocence. As set forth by the Supreme Court in McQuiggin v. Perkins, 569

U.S. 383 (2013), a showing of actual innocence can serve as a gateway to permit habeas review

of otherwise procedurally-barred claims where a petitioner can persuade the federal court that, in

light of new evidence, “no juror, acting reasonably, would have voted to find him guilty beyond

a reasonable doubt.” McQuiggin, 569 U.S. at 386 (quoting Schlup v. Delo, 513 U.S. 298, 329

(1995)). To make this showing, a petitioner must present “(1) new evidence (2) that is reliable

and (3) so probative of innocence that no reasonable juror would have convicted the petitioner.”

Sistrunk v. Rozum, 674 F.3d 181, 191 (3d Cir. 2012) (quoting Schlup, 513 U.S. at 324, 327).

       The petition filed by Truesdale does not refer to the standards of either equitable tolling

or of actual innocence. Therefore, in order to ensure that this issue is developed and that

Petitioner has an opportunity to be heard on the question of the timeliness of his petition before

we file our Report, we are giving him an opportunity to show cause why his petition should not

be dismissed as time-barred. An appropriate order follows.




                                                6
